DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
The declaration filed December 11, 2020 is acknowledged.  This is a 35 U.S.C 102 rejection, which requires the entirety of the prior art be considered (MPEP 2141.02 VI).  Therefore, the translation within the declaration is not relied upon nor referenced further in this office action.  If applicant wishes to include a human translation via an IDS of any prior art, the entire document should be submitted through the use of an IDS. 

Claim Rejections - 35 USC § 102
Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et al. (JP 2011/212786 A), previously of record of the IDS dated May 29, 2018 (subsequently of the Non-Final Rejection dated September 18, 2019).

Regarding claim 1, Imamura teaches
A surface-coated cutting tool ([0001]) comprising: 
a base material ([0001]); and 
a coating covering a surface of the base material ([0001]), 
the coating including a super-multilayer-structure layer ([0045]) where A layers and B layers different from the A layers in composition ([0045]) are alternately laminated from a base material side to a surface side ([0029]), 
X and B layers having a thickness BX are alternately laminated, the Y area being an area where A layers having a thickness AY and B layers having a thickness BY are alternately laminated ([0010]), 
the thickness AX of the A layers being larger than the thickness AY of the A layers ([0028]- [0029]; FIG. 1; Figure 1 shows A layer 102 is thicker in first section 104 (X) than second section 105 (Y)), 
the thickness BX of the B layers being smaller than the thickness BY of the B layers ([0028[- [0029]; FIG. 1; Figure 1 shows B layer 103 is thinner in first section 104 (X) than second section 105 (Y)), 
each of the A layers and the B layers having a composition comprising one or more elements selected from a group consisting of Ti, Al, Cr, Si, Ta, Nb, and W, and one or more elements selected from a group consisting of C and N ([0020]; further supported by [0051], Table 1, Examples 4 and 5), 
each of the A layers being a compound layer containing Al, Cr, and N ([0020]; further supported by [0051], Table 1, Examples 4 and 5), 
each of the B layers being a compound layer containing Al, Ti, Si, and N ([0020]; further supported by [0051], Table 1, Examples 4 and 5), 
wherein an XY area composed of the X area and the one Y area adjacent to the X area has a thickness of more than or equal to 88 nm and less than or equal to 300nm ([0028]-[0029]; FIG. 1; Figure 1 shows 6 of layer A and 6 of layer B; i.e., for FIG. 1, 1-15 nm for each layer of A and for each layer of B means a total of 12-120 nm is the preferred range for the thickness of XY area, which is within the instant claimed range with sufficient specificity; further supported by Table 1, general thickness of layer values).

Regarding claim 4, Imamura teaches each of the limitations of claim 1 as discussed above, and further teaches wherein an XY area composed of the X area and the one Y area adjacent to the X area includes the 4 to 10 A layers both inclusive and the 4 to 10 B layers both inclusive ([0029]; FIG. 1; Figure 1 shows 6 of layer A and 6 of layer B in the lowest X and Y areas; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03).

Regarding claim 5, Imamura teaches each of the limitations of claim 1 as discussed above, and further teaches wherein each of the A layers and the B layers has a thickness of 0.5 nm to 30 nm both inclusive ([0028]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03; further supported by Table 1 Examples 6 and 8, a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I). 

Regarding claim 6, Imamura teaches each of the limitations of claim 1 as discussed above, and further teaches wherein the super-multilayer-structure layer has a thickness of 1 µm to 20 µm both inclusive ([0049]- [0052], including Table 1, the thickness values (far right column) in Table 1 range from 2 to 8 a microns, a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).

Allowable Subject Matter
Claims 2 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closet prior art to the instantly claimed surface-coated cutting tool is Imamura et al. (JP 2011/212786 A), previously of record of the IDS dated May 29, 2018 (subsequently of the Non-Final Rejection dated September 18, 2019).  Imamura teaches:
A surface-coated cutting tool ([0001]) comprising: 

a coating covering a surface of the base material ([0001]), 
the coating including a super-multilayer-structure layer ([0045]) where A layers and B layers different from the A layers in composition ([0045]) are alternately laminated from a base material side to a surface side ([0029]), 
the super-multilayer-structure layer ([0045]) having a construction in which an X area and a Y area are alternately repeated from the base material side to the surface side ([0029] FIG. 1), the X area being an area where A layers having a thickness AX and B layers having a thickness BX are alternately laminated, the Y area being an area where A layers having a thickness AY and B layers having a thickness BY are alternately laminated ([0010]), 
the thickness AX of the A layers being larger than the thickness AY of the A layers ([0028]- [0029]; FIG. 1; Figure 1 shows A layer 102 is thicker in first section 104 (X) than second section 105 (Y)), 
the thickness BX of the B layers being smaller than the thickness BY of the B layers ([0028[- [0029]; FIG. 1; Figure 1 shows B layer 103 is thinner in first section 104 (X) than second section 105 (Y)), 
each of the A layers and the B layers having a composition comprising one or more elements selected from a group consisting of Ti, Al, Cr, Si, Ta, Nb, and W, and one or more elements selected from a group consisting of C and N ([0020]; further supported by [0051], Table 1, Examples 4 and 5), 
each of the A layers being a compound layer containing Al, Cr, and N ([0020]; further supported by [0051], Table 1, Examples 4 and 5), 
each of the B layers being a compound layer containing Al, Ti, Si, and N ([0020]; further supported by [0051], Table 1, Examples 4 and 5), 
wherein an XY area composed of the X area and the one Y area adjacent to the X area has a thickness of more than or equal to 88 nm and less than or equal to 300nm ([0028]-[0029]; 
As to the graphical representation, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2112.01 (I)).  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The graphical representation description reads to a dot line graph where the dots are a vertical coordinate of thickness and a horizontal coordinate of distance from the substrate.  Drawing these values out for FIG. 1 forms an angular line when the dots are connected.  If dots related to the structure defined by claim 2’s limitations are laid out graphically as described, it creates peaks and valleys as described by the graphical representation in claim 2.  The burden of proof that the prior art product does not necessarily possess the graphical characteristics has not been met as the arguments are not commensurate in scope with the claim language itself.
	Imamura does not teach or suggest (alone or in combination with the prior art), each of the A layers being a compound layer consisting of Al, Cr, and N, nor each of the B layers being a compound layer consisting of Al, Ti, Si, and N.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. Regarding applicant’s argument on Pg. 8 [2], the prior art relied upon in the Non-Final Rejection of September 17, 2020 for the thickness limitation is not addressed.  The argument to other portions of Imamura is not persuasive, as the examiner relies upon the portions cited specifically above, as patents are relevant as prior art for all they contain, including non-preferred embodiments (MPEP 2123.I).  Applicant’s next argument Pg. 9 [1]- Pg. 10 [1] to the schematic view not being the true structure of the material is not persuasive, as drawings are evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (MPEP 2125 I), in this case, a possible number of layers per section is 6.  Further, applicant themselves acknowledge that six layers of A and B are possible in the laminating sections 104 and 105 (Pg. 10 [1]).  Applicant’s argument to the examples (Pg. 10 [2]-[3]) are not persuasive as the Examiner does not rely upon these specific embodiments for claims 1 or 2, but rather relies upon the portions cited specifically above, as patents are relevant as prior art for all they contain, including non-preferred embodiments (MPEP 2123.I).  Examiner has clarified use of Table as to the examiners intent of referring to the table.  The table is used only for specific layer thickness possibilities.  Further, applicant is relying upon a limited translation, which is not relied upon by the examiner, as it is not complete (see examiners note above).  Applicant’s argument to their interpretation of Imamura (Pg. 11 [1]-Pg. 12 [1]) is not persuasive, as they are currently relying in their reply on a piece-meal application of Imamura through different translations for different paragraphs.  This does not allow for a unified understanding of the prior art disclosure as a whole.  Applicant’s argument to the inherent properties of the invention are not persuasive, as the thicknesses are a characteristic described my Imamura and .

Applicant’s claim amendment, see claim 2, filed December 11, 2020, with respect to claims 2, and 8-10 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 2, and 8-10, of September 17, 2020 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.C./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784